[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement









2016 PERFORMANCE SHARE UNIT GRANT AGREEMENT
Employee Name:        


Target Number of Performance Share Units
Subject to Grant:    


Date of Grant:    


Closing Price on Date of Grant:    


THIS PERFORMANCE SHARE UNIT GRANT AGREEMENT (this “Agreement”) is made as of the
date in the box above labeled “Date of Grant” by Huntington Bancshares
Incorporated, a Maryland corporation and its subsidiaries (the “Company”), and
is hereby communicated to the employee named in the box above (the “Employee”).
Undefined capitalized terms used in this Agreement shall have the meanings set
forth in the Company’s 2015 Long-Term Incentive Plan as may be amended from time
to time (the “Plan”).


WHEREAS, the Company maintains the Plan.


WHEREAS, pursuant to Article 8 of the Plan, the Committee may grant awards of
performance based Restricted Stock Units ("Performance Share Units" or "PSUs")
to employees, and have such grants settled in shares of the Company’s common
stock (“Shares”).


WHEREAS, the Company desires to compensate the Employee with a grant of
Performance Share Units for the Employee’s future services to the Company.


NOW, THEREFORE, in consideration of the premises, the Company grants the
Employee an Award of Performance Share Units under the following terms and
conditions:


1.Grant of Performance Share Units.


The Company, by authority of the Committee, hereby grants to the Employee a
target Award of the number of Performance Share Units identified above (the
“Grant”), which may be increased or decreased depending on attainment of the
Qualifying Performance Criteria identified in this Agreement (the "Performance
Goals") to be issued in accordance with all of the terms and conditions set
forth in this Agreement and the Plan. The Performance Share Units will be a
bookkeeping entry (the “PSU Account”), and each Performance Share Unit shall be
equivalent to one Share. All terms and conditions set forth in the Plan are
deemed to be incorporated herein in their entirety.




2.Employee PSU Account.


The number of Performance Share Units granted pursuant to this Agreement shall
be credited to the Employee’s PSU Account. Each PSU Account shall be maintained
on the books of the


- 1 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement







Company until full payment of the balance thereof has been made to the Employee
(or the Employee’s beneficiaries if the Employee is deceased) in accordance with
Section 1 above. No funds shall be set aside or earmarked for any PSU Account,
which shall be purely a bookkeeping device.


3.Period of Restriction and Vesting Provisions.


(a)    General Period of Restriction. The Period of Restriction is the period
beginning on January 1, 2016, and ending on December 31, 2018.


(b)    Performance and Continued Service Requirements. Except as provided in
this Agreement and the Plan, the Employee's Performance Share Units will vest
only upon the Employee's continued employment through the date that such
Performance Share Units are paid after the expiration of the Period of
Restriction, provided that the Committee certifies the Performance Goals for the
Period of Restriction have been achieved as set forth in Appendix A, attached to
this Agreement. Appendix A shall set forth the applicable Performance Goals and
a "Threshold," "Target," and "Maximum" performance levels and payout
percentages. If the Performance Goals are achieved at a level that is below
Threshold, the number of Performance Share Units to be paid will be 0. If the
Performance Goals are achieved at a level that is equal to Threshold, the amount
of Performance Share Units to be paid will be 50% of the Performance Share Units
under this Grant. If the Performance Goals are achieved at a level that is equal
to Target, the amount of Performance Share Units to be paid will be 100% of the
Performance Share Units under this Grant. If the Performance Goals are achieved
at a level that is equal to Maximum, the Performance Share Units to be paid will
be 150% of the Performance Share Units under this Grant. If the Performance
Goals are achieved at a level that either is between Threshold and Target, or
between Target and Maximum, the amount of Performance Share Units that will be
paid will be equal to an amount that is linearly interpolated between the
applicable payout percentages. Linear interpolation means that an increase in a
goal above one specified level but below another level will result in a similar
incremental increase in the payout percentage. For purposes of determining
whether the Performance Goals have been achieved, calculations will be adjusted
for Extraordinary Events as defined in Section 2.20 of the Plan.


(c)     Early Retirement and Termination for Reasons Other Than for Cause After
6 Months After the Date of Grant. Notwithstanding any provision to the contrary,
if, on or after the date that is six months after the Date of Grant, and before
the date that Performance Share Units are paid, (1) the Employee’s employment or
service with the Company terminates due to Early Retirement, or (2) the Company
terminates the Employee without Cause (as defined in Article 2.5 of the Plan),
the Employee shall vest in a prorated number of Shares (with any fractional
Shares rounded up to the next whole number) equal to the number of Performance
Share Units that otherwise would have vested at the end of the Period of
Restriction based on the achievement Performance Goals times a fraction. The
numerator of the fraction shall be the number, which in no event shall be
greater than 36, of all full and partial months (with partial months being
counted as full months) that passed beginning with January 1, 2016, and ending
with the month in which the Employee’s termination occurred. The denominator of
the fraction shall be 36. For purposes of this Agreement and notwithstanding any
provision of the Plan, including Section 2.38 of the Plan, to the contrary,


- 2 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement







"Early Retirement" means that the Employee has terminated service with the
Company for any reason other than Cause on or after attainment of age 55 and
completion of at least 10 years of service.


(d)    Normal Retirement. Notwithstanding any provision in Section 3(a), 3(b) or
3(c) above to the contrary, if, on or after the date that is six months after
the Date of Grant, and before the date that Performance Share Units are paid,
the Employee's employment or service with the Company terminates for any reason
other than Cause after attainment of age 59 ½ and 4 years of service (“Normal
Retirement”), the Employee’s service shall be deemed to have terminated on the
date that Performance Share Units are paid so that the Employee is paid the
number of Performance Share Units credited to the PSU Account based on
performance as set forth in Section 3(b).


(e)    Death and Disability. Notwithstanding any provision in Section 3(a),
3(b), 3(c), or 3(d) above to the contrary, if, on or after the date that is six
months after the Date of Grant and before the fourth anniversary of the Date of
Grant, the employment of the Employee is terminated by reason of death or
Disability, or if the Employee dies or becomes Disabled after Early or Normal
Retirement, the Employee shall become immediately vested in 100% of the
Performance Share Units. For purposes of this Section 3(e), the “Target” level
of performance as set forth on Appendix A shall be deemed to have been achieved
such that the amount to be paid to the Employee will be 100% of the Performance
Share Units under this Grant.


(f)    Capital Requirements. Notwithstanding any provision in items 3(a) – (e)
above, if on December 31st before the date that the Committee certifies that the
Performance Goals described in Appendix A have been achieved (the “Certification
Date”), the Company’s Common Equity Tier 1 Risk-Based Capital Ratio (or
successor metric under the Basel III capital requirements) (“CET 1”) is less
than the greater of (i) the CET 1 goal set forth in the Company’s Capital
Management Policy or (ii) the required minimum CET 1 established by the Federal
Reserve, the Employee’s Performance Share Units that otherwise would have vested
on the Certification Date shall instead vest on the date that the Committee
certifies that the Company’s CET1 is greater than or equal to the applicable
goal described in (i) or (ii) above (which shall be no later than March 15th of
the year after the year in which such CET 1 goal is achieved). However, if the
Company’s CET 1 remains less than the applicable goal described in (i) and (ii)
above on the December 31st of each of the two consecutive years after the
Certification Date, the Employee shall forfeit such Performance Share Units.


4.Forfeiture Provisions.


(a)General Forfeiture. To the extent the Employee fails to satisfy the vesting
conditions of Section 3 of this Agreement, the Employee’s Performance Share
Units shall be forfeited.


(b)    Recoupment/Clawback Policy. Notwithstanding any provision of this
Agreement to the contrary, the Committee may cause the Employee to forfeit all
unvested Performance Share Units and require repayment of any amount previously
paid under this Agreement in accordance with the terms of the Huntington
Bancshares Incorporated


- 3 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement







Recoupment/Clawback Policy (“the Policy”), any other applicable policy of the
Company, and any other applicable laws and regulations. The Policy is available
on the Risk Management and Corporate Policy home page of the Huntington
intranet.


(c)     For Cause Termination. Notwithstanding anything herein to the contrary,
in the event that the Employee's employment is terminated for Cause, the
Employee shall forfeit any Performance Share Units that were not previously
vested before the date of termination. The termination shall be considered for
Cause even if the Employee’s termination of service might also have qualified as
a termination due to Early Retirement, Normal Retirement, death, or Disability.
In that situation, the Employee’s termination shall be considered a termination
for Cause, and the Employee shall forfeit all rights under this Agreement.


(d)    Plan Governs. This Performance Share Unit grant is subject to acceptance
of all the terms, conditions and limitations of the Plan. The Plan may be
amended from time to time, including but not limited to provisions on tax
withholding and forfeiture. This Performance Share Unit grant is subject to such
rules and regulations that the Committee may adopt for administration of the
Plan, and to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.


5.Change in Control.


Notwithstanding any provision to the contrary, upon the occurrence of a Change
in Control, the Employee shall vest in a prorated number of Shares (with any
fractional Shares rounded up to the next whole number) if:


(a)    within 12 months after a Change in Control occurs, the Employee’s service
has been terminated by the Company (provided that such termination is for a
reason other than for Cause); or


(b)     the Company previously terminated the Employee’s service without Cause
(i) during the year before the Change in Control was consummated but (ii) after
a third party or the Company had taken steps reasonably calculated to effect a
Change in Control. In addition to items (i)-(ii) above, the Employee also must
reasonably demonstrate that such termination of service was in connection with
or in anticipation of the Change in Control.


The number of prorated Shares shall be equal to the number of Performance Share
Units that otherwise would have vested at the end of the Period of Restriction
based on the achievement Performance Goals determined as of the last day of the
quarter before the consummation of the Change in Control times a fraction. The
numerator of the fraction shall be the number, which in no event shall be
greater than 36, of all full and partial months (with partial months being
counted as full months) that passed beginning with January 1, 2016, and ending
with the month in which the Employee’s termination occurred. The denominator of
the fraction shall be 36.


6.Issuance of Stock.




- 4 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement







The Company, or its transfer agent, will convert the Performance Share Units in
the Employee’s PSU Account into Shares and, unless the Employee made an election
to defer the receipt of Shares, deliver the total number of Shares due to the
Employee within 60 days after the Certification Date (as defined in Section 3(f)
or as soon as administratively possible after the Certification Date (but in no
event later than December 31st of the year after the year in which the Period of
Restriction expired), except as otherwise provided in Section 14 below. However,
notwithstanding any provision to the contrary, if, in the reasonable
determination of the Company, the Employee is a “specified employee” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the guidance promulgated thereunder (“Code Section 409A”), then, if necessary to
avoid the imposition on the Employee of excise tax and interest under Code
Section 409A, the Company shall not deliver the Shares otherwise payable upon
the Employee’s termination and separation of service until the date that is 30
days after 6 months following the Employee’s termination and separation of
service from the Company. The delivery of the Shares shall be subject to payment
of the applicable withholding tax liability as set forth in Section 8. If the
Employee dies before the Company has distributed any portion of the vested
Performance Share Units, the Company will transfer any Shares payable with
respect to the vested Performance Share Units in accordance with the Employee’s
written beneficiary designation or to the Employee’s estate if no written
beneficiary designation is provided. If the Employee did not have a will, any
Shares payable with respect to the vested Performance Share Units will be
distributed in accordance with the laws of descent and distribution.


7.Election to Defer Receipt of Shares.


The Employee may defer the receipt of Shares relating to the PSUs beyond the
vesting date under the rules and procedures established by the Company under the
Huntington Bancshares Incorporated Executive Deferred Compensation Plan, or any
successor thereto (the "Deferred Compensation Plan"). The Employee's election to
defer receipt of such Shares shall be made on a form provided by the Company,
which shall specify the amount of Shares to be deferred and the distribution
date for such Shares. The Employee may elect to defer receipt of such Shares
until the earlier of: (i) the date of the Employee's Separation from Service,
(ii) the date of the Employee's retirement (as defined under the Deferred
Compensation Plan), or (iii) the Employee’s specified date of payment. Elections
to defer will become irrevocable in accordance with the terms of the Deferred
Compensation Plan and with Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, Shares will not be issued and the Employee shall
have no voting rights of a stockholder in the Company to the extent that the
Employee has elected to defer the issuance and receipt of such Shares; provided,
however, that the Employee shall continue to receive dividend equivalent credits
during the period of deferral credited to the PSU Account at such times as
provided in this Agreement. Any deferral election made with respect to such
Shares must be made no later than the date that is six months before the
expiration of the Period of Restriction.


8.Withholding Taxes.


The Company shall have the power and the right to deduct or withhold, or require
the Employee to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event


- 5 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement







arising as a result of this Agreement. Tax and any other necessary withholding
obligations shall be satisfied in a manner consistent with Article 19 of the
Plan.


9.Non-transferability of Grant.


During any Period(s) of Restriction, the Employee shall have no right to
transfer, sell, pledge, assign, or hypothecate, other than by will or the laws
of descent and distribution, any rights with respect to the Employee's Award of
PSUs. No PSU shall be subject to execution, attachment, or similar process.


10.Employee’s Rights Unsecured.


The right of the Employee or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Employee nor his or her beneficiary shall have any rights in or
against any amounts credited to the Employee’s PSU Account or any other specific
assets of the Company. All amounts credited to the Employee’s PSU Account shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes, as it may deem appropriate.


11.No Voting Rights as Stockholder.


Until the Performance Share Units have vested and Shares have been issued,
Employee shall not have any voting rights as a stockholder of the Company with
respect to the Performance Share Units.


12.Dividends.


To the extent that cash dividends are paid on Shares after the Date of Grant and
before the date the Employee receives the Shares subject to this Grant, the
Employee’s PSU Account will be credited with an additional number of Performance
Share Units to reflect reinvested dividend equivalents with respect to the
period of time between the Date of Grant and the delivery of Shares under this
Agreement.  Such dividend equivalent credits will be equal in value (based on
the reported dividend rate on the date dividends were paid) to the amount of
dividends paid on the Shares represented by the Performance Share Units in the
Employee’s PSU Account. The Employee’s PSU account will be credited with whole
and fractional PSUs equal to the dollar amount of the reinvested dividend
equivalents based on the Fair Market Value on the dividend payment dates. The
Employee shall vest in the additional Performance Share Units in accordance with
Section 3 of the Agreement in the same manner that the Employee vests in the
original grant of Performance Share Units held in the PSU Account.  These
additional Performance Share Units will be distributed in whole Shares in
accordance with Section 6 of this Agreement, with the value of any remaining
fractional Shares distributed in cash. 


13.Capital Adjustment Provisions.




- 6 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement







In the event of a stock split, stock dividend, spin off, merger, or other event
described in Section 4.3 of the Plan, the number of Performance Share Units in
the Employee’s PSU Account shall be adjusted in accordance with the provisions
of Section 4.3 of the Plan.


14.Securities Law Compliance.


The delivery of all or any of the Shares shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of Shares under the Securities Act of 1933 or to effect any state
registration or qualification of the Shares. The Company may, in its sole
discretion, delay the delivery of the Shares or place restrictive legends on
such Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of the NASDAQ
Global Select or any other exchange upon which the Company's common stock is
traded. If the Company delays the delivery of the Shares in order to ensure
compliance with any state or federal securities or other laws, the Company shall
deliver the Shares at the earliest date at which the Company reasonably believes
that such delivery will not cause such violation, or at such other date that may
be permitted under Code Section 409A.


15.Plan Governs.


The Grant is subject to acceptance of all the terms, conditions and limitations
of the Plan, including Article 20 with respect to forfeitures. The Plan may be
amended from time to time, including but not limited to provisions on tax
withholding and forfeiture. This Grant is subject to such rules and regulations
that the Committee may adopt for administration of the Plan, and to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. In
the event of a conflict between one or more provisions of this Agreement and one
or more provisions of the Plan, the provisions of the Plan shall govern. A copy
of the Plan is available upon request by contacting the Human Resources
Department at the Company’s executive offices.


16.No Right to Continued Employment.


The Employee understands and agrees that this Agreement does not impact in any
way the right of the Company to terminate or change the terms of the employment
of Employee at any time for any reason whatsoever, with or without Cause, nor
confer upon any right to continue in the employ of the Company.


17.Addresses for Notices.


Any notice to be given to the Company under the terms of this Agreement shall be
addressed to the Company, in care of the Compensation Director, at Huntington
Bancshares Incorporated, Huntington Center, HC0318, 41 S. High Street, Columbus,
Ohio 43287, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to the Employee shall be addressed to the
Employee at the address maintained on the books and records of the Company.




- 7 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement







18.Captions.


Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Notice.


19.Notice Severable.


In the event that any provision in this Agreement shall be held invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on, the remaining
provisions of this Agreement.


20.Expenses.


Costs of administration of the terms and conditions of this Agreement will be
paid by the Company.




21.Governing Law / Compliance with Applicable Law.


Except to the extent preempted by federal law, this Agreement shall be construed
and enforced in accordance with the laws of the State of Ohio, without giving
effect to the choice of law principles thereof.


22.Entire Notice; Amendment; Code Section 409A Provisions.


This Agreement and the Plan contain the terms and conditions with respect to the
subject matter hereof and supersede any previous agreements, written or oral,
relating to the subject matter hereof. This Agreement shall be interpreted in
accordance with Code Section 409A. This Agreement shall be deemed to be modified
to the maximum extent necessary to be in compliance with Code Section 409A’s
rules. If the Employee is unexpectedly required to include in the Employee’s
current year’s income any amount of compensation relating to the Performance
Share Units because of a failure to meet the requirements of Code Section 409A,
then to the extent permitted by Code Section 409A, the Employee may receive a
distribution of Shares or cash in an amount not to exceed the amount required to
be included in income as a result of the failure to comply with Code Section
409A.




RESTRICTIVE COVENANTS


After review of this Agreement, the Employee will be required to accept the
terms and conditions of the grant. If this Agreement is not accepted within 45
days of the distribution of this document, then the grant will be subject to
forfeiture.




Non-Solicitation Provision


- 8 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement









By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and for a period of one year
after such employment ceases, either voluntarily or involuntary for any reason,
he or she will not, either directly or indirectly:


1.
Solicit, encourage, or induce any person employed by the Company, or attempt to
solicit, encourage or induce any person employed by the Company, to terminate
his or her employment with the Company or to seek or accept employment with any
other person or entity; or



2.
Contact or attempt to contact any customer or prospective customer of the
Company for whom the Employee performed any services or had any direct or
indirect business contact for the purposes of identifying his or her new
association or his or her change of employment or current affiliation; or



3.
Contact any customer of the Company for whom the Employee performed any services
or had any direct or indirect business contact for the purpose of soliciting,
influencing, enticing, attempting to divert, or inducing any such customers to
obtain any product or service offered by the Company from any person or entity
other than the Company; or



4.
Contact any customer or prospective customer of the Company whose identity or
other customer specific information the Employee obtained or gained access to as
an employee of Company for the purpose of soliciting, influencing, enticing,
attempting to divert, or inducing any such customers or prospective customers to
obtain any product or service provided by the Company from any person or entity
other than the Company; or



5.
Accept or provide assistance in the accepting of business from any customers or
any prospective customers of the Company for whom the Employee performed any
services or had any direct or indirect business contact, or whose identity or
other customer specific information the Employee obtained or gained access to as
an employee of the Company.



Notwithstanding the foregoing non-solicitation provisions of this Agreement, if
the Employee separates employment within one year following a Change in Control
that is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then the Employee’s obligations will cease as
of the date of his or her employment termination.


Confidentiality Provision


By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and after such employment
ceases, either voluntarily or involuntary for any reason, he or she will not,
either directly or indirectly use proprietary information to solicit, influence,
entice, attempt to divert, or induce any customer or prospective customer of


- 9 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement







the Company to terminate or reduce any business relationship with the Company or
to obtain any product or service provided by the Company from any person or
entity other than the Company. Proprietary information includes customer or
prospective customer information, including names, addresses, telephone numbers,
email addresses or other identifying or contact information, account or
transactional information, and other personal, business or financial
information, and also includes information concerning the Company’s business
plans and methods, market strategies, products and services, technology and
computer systems, business techniques and processes, policies, procedures and
training materials.






Non-Competition Provision


By accepting this Agreement and the grant listed herein, the Employee agrees
that if the Employee’s service terminates because of Normal Retirement, the
Performance Share Units that continue to be vest under this Agreement will
become vested only if: (1) the date of the Employee’s termination after
obtaining Normal Retirement is at least 6 months after the Date of Grant; and
(2) for a period of one (1) year after the date of the Employee’s termination
after obtaining Normal Retirement, he or she will not accept employment with or
perform any competing services (to include, recruiting, financial modeling,
vendor relationship management, and/or providing services that draw upon his or
her knowledge of Huntington proprietary information) for any bank or bank
affiliated broker dealer that has any material operations in any of Huntington’s
footprint states (Ohio, Indiana, Kentucky, Michigan, Pennsylvania, West
Virginia, and any additional footprint states that may arise from mergers or
acquisitions, corporate reorganizations, or related activities after the Date of
Grant). “Material operations” means that it has more than 5% market share in any
of Huntington’s footprint states. “Bank affiliated” means owned by a bank or a
bank holding company. The Employee agrees and acknowledges that for purposes of
this Paragraph, “employment” and/or “perform any competing services” shall mean
that the Employee is engaged as an agent, employee, director, owner, partner or
consultant by any bank or bank affiliated broker dealer. If, and to the extent
that, the Employee violates the terms of this non-competition provision, the
continued vesting of the Employee’s Performance Share Units shall immediately
cease, and the Employee shall forfeit any unvested Performance Share Units.


Notwithstanding the foregoing restrictive covenants of this Agreement, if
Employee separates employment within one year following a Change in Control that
is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then Employee’s obligations will cease as of
the date of his or her employment termination.


The Company will not have any further obligations to the Employee under this
Agreement if the Employee’s grant is forfeited as provided herein.


This Agreement along with the 2015 Long-Term Incentive Plan Prospectus will be
available by accessing your Fidelity account.




- 10 -

--------------------------------------------------------------------------------

[huntington.gif]
 
Huntington Bancshares Incorporated Stock Option Grant Agreement







I also acknowledge that I am required to hold 50% of the shares released to me
net of applicable taxes until Early or Normal Retirement, or other departure
from the Company.


I hereby accept the terms of this Agreement electronically through Fidelity.




        
Chairman, President, and Chief Executive Officer
   
Date

                                                                  


[Electronic Signature]


[Acceptance Date]
   


- 11 -